Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites: the second dial has a central opening through which the hands are visible from above the second dial. This recitation is indefinite because two of the hands are required to be above the dial and one below. Thus only one hand could possibly be seen through the central opening. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oshio (US 2013/0051192).
With regard to claim 1 Oshio discloses a timepiece comprising:
hands being an hour hand, a minute hand and a second hand (10, 104);
a movement for driving the hands (9 figure 2);
a first dial (84);
a first dial ring (7) having upper and lower surfaces provided with an upper projection and a lower projection, respectively, the first dial ring being disposed on the first dial and positioned relative to the first dial by the lower projection (figure 2); and
a transparent second dial (6) disposed on the first dial ring (7) and positioned relative to the first dial ring by the upper projection (figure 2), wherein
one of the hands (104) is disposed between the first dial and the second dial, while the others of the hands are disposed above the second dial (figure 2).

With regard to claim 2 Oshio discloses the timepiece according to claim 1, wherein the hour hand is disposed between the first dial and the second dial (figure 2), while the minute hand and the second hand are disposed above the second dial (figure 2, 24 hours hand 104 is between the dials).

With regard to claim 3 Oshio discloses the timepiece according to claim 1, wherein the first dial is positioned relative to the movement by a fit between projections and depressions (figures 2, 3).

With regard to claim 4 Oshio discloses the timepiece according to claim 1, further comprising a second dial ring (4) disposed on the second dial so as to cover the upper projection (figures 2, 3), the second dial ring being positioned relative to the second dial by a fit between projections and depressions (figures 2-4).

With regard to claim 6 Oshio discloses the timepiece according to claim 1, further comprising a small hand (105) for indicating information other than a time indicated by the hands (105), wherein
the small hand is driven by the movement (9) and displaced from the hands in a thickness direction of the timepiece between the first dial and the second dial (figure 2).

With regard to claim 7 Oshio discloses the timepiece according to claim 1, wherein the second dial has a central opening through which the hands are visible from above the second dial (figures 2, 3. There are opening 65, 66 through which the hands may be viewed. This disclosure is consistent with applicant’s disclosure of a non-central opening through which 5h can be viewed through. The same asymmetric feature is visible in figure 3.  Applicant does not disclose a central opening having symmetrical orientation to be “central”. Accordingly the examiner interprets this phrase broadly so as to be consistent with applicant’s disclosure meaning an opening within the central area, i.e. not exclusively in the periphery).

Applicant’s figure 2:

    PNG
    media_image1.png
    762
    1038
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshio (US 2013/0051192) in view of Yoshioka (US 6466522)
With regard to claim 8 (depends from claim 1) Oshio discloses the timepiece according to claim 1, wherein the second dial has indices (64) for indicating a time (title, abstract, figure 3)
Oshio does not disclose the claimed:  
 the indices being composed of a mixture of a resin and decorative particles.
Yoshioka teaches forming decorative illumination effects using a mixture of resin and noctilucent inorganic particle compounds to form an illuminated decorative effect – column 11 lines 17-60. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Oshio’s indices from a mixture of resin and noctilucent inorganic particle compound to form an illuminated decorative effect as taught by Yoshioka.

With regard to claim 9 (depends from claim 8) Oshio does not disclose the claimed: wherein the decorative particles are particles of a noctilucent inorganic compound.
Yoshioka teaches forming decorative illumination effects using a mixture of resin and noctilucent inorganic particle compounds to form an illuminated decorative effect – column 11 lines 17-60. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Oshio’s indices from a mixture of resin and noctilucent inorganic particle compound to form an illuminated decorative effect as taught by Yoshioka.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8-6-22
/SEAN KAYES/Primary Examiner, Art Unit 2844